Citation Nr: 0209776	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-44 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for the service-
connected compression fracture of L2 with arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This appeal arose from an April 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the evaluation assigned 
to the veteran's service-connected L2 compression fracture 
residuals with arthritis to 20 percent, effective August 25, 
1995.  This evaluation was confirmed by a rating action 
issued in May 1997.  In August 2000, the Board of Veterans 
Appeals (Board) remanded this case to the RO for additional 
evidentiary development.  In April 2002, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of his claim for an 
increased evaluation.


FINDINGS OF FACT

1.  The veteran's service-connected L2 compression fracture 
residuals with arthritis are manifested by moderate 
limitation of motion, complaints of pain and no neurological 
deficits.

2.  The veteran's service-connected L2 compression fracture 
residuals with arthritis are manifested by a deformity of the 
L2 vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected L2 compression fracture residuals 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.45, 4.59, Diagnostic Codes (DC) 5003, 5010, 5292, 5295 
(2001).

2.  The criteria for an additional 10 percent disability 
evaluation based upon a demonstrable deformity of the L2 
vertebral body have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, DC 5285 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability evaluation for his 
service-connected L2 compression fracture residuals with 
arthritis.  He has stated that he suffers from constant, 24 
hour pain which occasionally radiates up his spine causing 
numbness in his hands.  He also indicated that he has muscle 
spasms in the back and leg numbness.  Therefore, he believes 
that an increased disability evaluation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally awarded service connection for L2 
compression fracture residuals by a rating action issued in 
August 1947.  He was awarded a 10 percent disability 
evaluation, effective June 3, 1947.

The pertinent evidence of record included the veteran's VA 
outpatient treatment records developed between April 1994 and 
August 1995.  A June 24, 1994 record noted the presence of 
degenerative arthritis in the lumbar spine.  A rheumatology 
clinic note from December 1997 noted that his straight leg 
raises were negative and that there was no muscle weakness.  
The motor and sensory examinations done in June 1995 were 
within normal limits.

VA examined the veteran in October 1995.  The orthopedic 
examination noted that his gait was normal but slow and 
deliberate.  There was a loss of the normal lordotic curve of 
the lumbar spine but no scoliosis was noted.  There was some 
degree of muscle spasm.  He had normal rotation of the spine; 
with his legs extended, he could get his fingertips to about 
one foot from the floor.  There was 15 to 20 percent 
restriction of extension.  He displayed full straight leg 
raises.  Sensation in the lower extremities was normal, and 
the deep tendon reflexes were normal at the knees and the 
ankles.  There was no atrophy or weakness of the lower 
extremities.  This examiner could find no obvious neurologic 
sequelae on examination referable to his history of a 
compression fracture of L2.  An x-ray showed very severe 
degenerative changes throughout the lumbar spine.

An October 1995 neurologic examination of the veteran noted 
his complaints of low back pain that would occasionally 
radiate into the lower extremities.  He commented that 
driving for long periods would worsen the numbness, although 
he denied experiencing any weakness.  The motor examination 
found good bulk in the lower extremities and noted normal 
strength.  He had a mild decrease in bilateral ankle jerks.  
There was no diagnosis of a neurological disorder related to 
the service-connected L2 compression fracture residuals.  
This examination did diagnose carpal tunnel syndrome.

Between August and December 1996, the veteran underwent 
physical therapy for his low back pain.  An examination done 
on November 15, found no significant paresthesia over the 
lower extremities.  He commented that his pain was worse with 
prolonged walking and sitting.  The physical examination 
noted that the muscle tone and bulk of the lower extremities 
was normal.  The lower extremities also displayed full range 
of motion, 5/5 strength, and 2+ deep tendon reflexes at the 
knees and ankles.  Lumbar range of motion was noted to be 
good with discomfort at the end ranges.  The diagnosis was 
chronic low back pain secondary to severe degenerative joint 
disease (DJD).  By December 30, 1996, he was noted to be 
doing better, with his pain much improved.

The veteran was afforded VA neurologic and orthopedic 
examinations in November 1997.  During the neurological 
examination, he described back pain located in the lumbar 
area, which sometimes radiated into the sacral and thoracic 
areas.  He had difficulties with prolonged sitting, walking 
and driving.  His symptoms were also worse in the morning and 
during cold weather.  The examination noted normal strength 
in the lower extremities and his deep tendon reflexes were 
normoactive.  The sensory examination was also within normal 
limits.  His gait was noted to be antalgic due to back pain.  
The impression was severe degenerative changes in the lumbar 
spine with mild scoliosis.  There were no symptoms or signs 
of radiculopathy.

The orthopedic examination noted that the veteran's 
ambulation was stable and that heel and toe walking were done 
without difficulty.  He stood with his trunk leaning slightly 
to the right.  Range of motion was within functional limits 
but with persistent paraspinal muscle contraction in flexion 
and extension.  The strength of the lower extremities was 
normal; reflexes were 2+ at the knees and a trace at the 
ankles.  The assessments were status post compression 
fracture at L2 and severe DJD of the lumbar spine.  Weakened 
movement, fatigability and incoordination were noted but 
could not be quantified.  It was also commented that range of 
motion would be more restricted during flare-ups.

The veteran was re-examined by VA in February 2001; the 
examiner noted that the claims file had been reviewed.  The 
veteran commented that since his retirement in 1990 he had 
had severe, frequent flare-ups of back pain, that would 
occasionally radiate into both legs.  Standing for a few 
minutes would cause back pain and he had trouble walking, 
particularly on hard surfaces.  Taking stairs was difficult 
and he could only drive for about an hour.  The physical 
examination found that he walked without a limp and was able 
to get on and off the examining table without difficulty.  
There were no sensory or motor deficits in either lower 
extremity.  His deep tendon reflexes were present and 
symmetrical at 1+; there was no evidence of pathologic 
reflexes.  Straight leg raises were to 60 degrees bilaterally 
and caused the low back to ache.  He had mild kyphosis in the 
lumbar area and mild scoliosis, with convexity to the right.  
Forward flexion was to 50 degrees (normal was noted to be 95 
degrees); and extension was to 0 degrees (normal was to 35 
degrees).  Side bending and rotation were to 15 degrees 
bilaterally (normal side bending is to 40 degrees; normal 
rotation is to 35 degrees).  He was able to tandem heel and 
toe walk without discomfort.  An x-ray revealed advanced 
degenerative changes in the lumbosacral spine and a vertebral 
body deformity noted at C2.  The diagnoses were advanced 
degenerative intervertebral disc disease secondary to 
kyphoscoliosis of the lumbar spine and vertebral bony 
deformity of L2 from the fracture.  

The examiner commented that the functional limitations 
related to the L2 fracture and the degenerative changes could 
not be separated.  It was conceded that the only disorder 
service-connected were the L2 fracture residuals; however, it 
was stated that the degenerative changes could represent 
late-onset sequelae of the fracture.  There was no real 
listing of the spine and the Goldthwaite's sign was 
irrelevant, since he did not exhibit any symptoms of 
intervertebral disc syndrome.  In fact, the neurological 
evaluation was noted to be perfectly normal.  It was also 
commented that the veteran's condition during flare-ups could 
only be quantified if he were to be examined during these 
flare-ups.  His pain would cause him to expend extra energy 
to complete tasks, thus causing early fatigue, weakened 
movement and ultimately a loss of coordination.  An August 
2001 x-ray report showed severe degenerative changes 
diffusely in the lumbosacral spine, which appeared to have 
progressed since 1995.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in April 2002, the RO readjudicated the 
veteran's claim and sent him and his representative a 
supplemental statement of the case (SSOC).  This SSOC 
contained the applicable provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It informed him of the VA's duties of assistance and 
notification.  It also informed him of the evidence that was 
of record and had been used in determining entitlement to the 
benefit sought.  The veteran was also given the opportunity 
to provide additional information as to treatment in a letter 
sent to him in November 2000.  He never responded to this 
correspondence.  Therefore, it is found that VA has met its 
duties of notice and development pursuant to the provisions 
of the VCAA.


Discussion

According to the applicable criteria, arthritis due to trauma 
and substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. Part 4, DC 5010 (2001).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; a 20 percent evaluation requires x-
ray involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. Part 4, DC 5003 (2001).

Moderate limitation of the lumbar spine warrants a 20 percent 
evaluation; a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. Part 4, DC 5292 (2001).  

A 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending; loss of 
unilateral lateral spine motion in the standing position.  A 
40 percent evaluation requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, DC 5295 (2001).

It is noted that the veteran is only service-connected for L2 
compression fracture residuals; however, because the VA 
examiner stated in February 2001 that the symptomatology 
caused by these residuals and his diffuse lumbosacral spine 
arthritis could not be separated, and because of the opinion 
that these degenerative changes could be late-onset residuals 
of the original injury, his entire low back symptomatology 
will be considered in evaluating his service-connected 
disorder.  Despite this, however, it is found that the 
evidence does not support a finding of entitlement to an 
evaluation in excess of 20 percent under DCs 5292 or 5295.  
The evidence does not suggest that the veteran's limitation 
of motion of the lumbosacral spine is severe in nature.  He 
was noted to forward flex to 50 degrees (with normal being 95 
degrees); the Board finds that this degree of limitation is 
moderate in degree.  Moreover, there is no evidence that the 
veteran experiences severe lumbosacral strain.  The VA 
examiner in February 2001 specifically noted that there was 
no listing of the entire spine to the opposite side and that 
the Goldthwaite's sign was irrelevant to the veteran's case 
since there was no evidence of intervertebral disc syndrome.  
There was also no indication of marked limitation of forward 
bending in the standing position and, while lateral motion 
was limited, it was not lost.  There was also no evidence of 
abnormal mobility on forced motion.  There is no objective 
evidence of pain on motion.  While there might be weakened 
movement, fatigability and incoordination, it has been 
commented that these could not be quantified.  As a 
consequence, there is no evidence of record to justify the 
assignment of an evaluation in excess of 20 percent under 
either DC 5292 or 5295 (2001).

The Board has determined that the veteran's condition should 
not be evaluated under the provisions of 38 C.F.R. Part 4, DC 
5293 (2001), intervertebral disc syndrome, based upon the 
report of the February 2001 VA examination.  The examiner had 
noted at that time that there was no evidence of 
intervertebral disc syndrome, commenting that the 
neurological evaluation had been within normal limits.  There 
has also been no indication of neurological deficits on VA 
examinations conducted in October 1995 and November 1997.  
Therefore, it would not be appropriate to rate this disorder 
under DC 5293.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
20 percent for the service-connected L2 compression fracture 
residuals with arthritis under 38 C.F.R. Part 4, DCs 5292 and 
5295 (2001).

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2001).  The RO had found in the April 2002 SSOC that 
referral for consideration for an extraschedular evaluation 
was not warranted in this case.  The Board agrees.  It is not 
found that this case presents such an exceptional or unusual 
disability picture inasmuch as there has been no 
demonstration of such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

However, under 38 C.F.R. Part 4, DC 5285 (2001), an 
additional 10 percent disability is warranted in this case.  
This code provides for an additional 10 percent when there is 
a demonstrable deformity of a vertebral body.  In the instant 
case, the x-ray taken at the time of the February 2001 VA 
examination leaves no doubt that the veteran does have a 
deformity of the L2 vertebral body, which the examiner 
related to his service-connected compression fracture.  
Therefore, an additional 10 percent disability evaluation is 
justified.



ORDER

An evaluation in excess of 20 percent for the service-
connected L2 compression fracture residuals with arthritis is 
denied.

An additional 10 percent evaluation for a deformity of a 
vertebral body is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

